department of the treasury internal_revenue_service washington d c date number release date cc ebeo uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from chief branch employee_benefits and exempt_organizations subject sec_119 issue this field_service_advice responds to your electronic mail message dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer hotel issue whether sec_119 causes taxpayer’s otherwise personal expenses for meals_and_lodging at taxpayer’s hotel to be deductible expenses on the taxpayer’s federal_income_tax return if these personal living_expenses are not deductible by the taxpayer whether taxpayer is considered an employee of taxpayer’s sole_proprietorship so that the value of the meals_and_lodging are excludable from taxpayer’s gross_income under sec_119 of the code conclusion sec_119 of the code has no affect on whether taxpayer’s expenses for meals_and_lodging are deductible by taxpayer because taxpayer cannot be an employee of taxpayer’s sole_proprietorship accordingly personal living_expenses including the expenses_incurred for meals_and_lodging at the hotel must be eliminated from the costs and expenses reported on the taxpayer’s schedule c because taxpayer cannot be an employee of taxpayer’s sole_proprietorship the exclusion provided under sec_119 of the code is not available to taxpayer facts taxpayer operates hotel as a sole_proprietorship this activity is reported on schedule c of taxpayer’s form_1040 during the years through taxpayer and his spouse lived in the hotel the service proposed an adjustment to the taxpayer’s income based on the value of the lodging provided to taxpayer taxpayer asserts that it is necessary that he be on the premises at all times and therefore the value of the lodging should be excludable under sec_119 of the code as support taxpayer cites 16_tc_130 law and analysis sec_162 of the code provides that there shall be allowed as a deduction all the ordinary and necessary costs paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business however sec_262 of the code provides that except as otherwise provided no deduction shall be allowed for personal living or family_expenses sec_119 of the code provides that there shall be excluded from the gross_income of an employee the value of any meals or lodging furnished to the employee the employee's spouse or any of the employee's dependents by or on behalf of the employer for the convenience_of_the_employer but only if in the case of meals the meals are furnished on the business_premises of the employer or in the case of lodging the employee is required to accept such lodging on the business_premises of the employer as a condition_of_employment 16_tc_130 nonacquiescence 1952_2_cb_5 considered whether the estimated value of the board and lodging provided to a limited_partnership general_partner who lived at the hotel owned and operated by the limited_partnership was includible in the general partner’s gross_income this arrangement was essential in order to properly manage the hotel at all times during the day and night the court held that a partner just as a sole_proprietor can not create income for himself by buying himself meals and providing himself with lodging any more that he can lift himself up by his bootstraps instead the correct adjustment must be a disallowance of the improper deduction in footnote the court notes that i n the case of a sole_proprietor it may be academic whether a claimed deduction is disallowed or offset by an inclusion of income yet the fact remains that it is not income thus the court recognized that an adjustment was necessary to disallow expenses_incurred to provide a personal benefit to the general_partner it merely disagreed with the service’s proposed_adjustment to income revenue_ruling 1953_1_cb_62 holds that where the owner of a hotel lives on the premises the costs including cost of goods wages general_expenses taxes and depreciation attributable to meals lodging and other personal or living accommodations of the owner and his family must be eliminated from the costs and expenses of operating the hotel likewise where a partnership operates a hotel and the managing partner lives on the premises the costs attributable to such accommodations of the resident partner and his family must be eliminated from the operating costs and expenses of the partnership the service’s position in revenue_ruling has been accepted by the courts in several circuit_court cases involving partners who lived in a hotel owned by their partnerships 234_f2d_704 4th cir 236_f2d_595 8th cir commissioner v briggs f2d 10th cir 273_f2d_503 3rd cir although the circuit_court cases cited above involve years before sec_119 of the code became effective in there was a regulation in place which set forth the convenience_of_the_employer test indeed the doak court specifically addressed whether the rule under sec_119 caused the partner’s personal expenses to be deductible the court stated from our reading of the code provision and the regulations then applicable we think it clear that the costs of meals and 1under the code this rule appeared in sec_118 sec_39 a -3 which provided if a person receives as compensation_for services rendered a salary and in addition thereto living quarters or meals the value to such person of the quarters and meals so furnished constitutes income subject_to tax if however living quarters or meals are furnished to employees for the convenience_of_the_employer the value thereof need not be computed and added to the compensation otherwise received by the employees lodging of taxpayer would have been deductible had they occupied the employee status under the above convenience_of_the_employer rule they were not however either employers or employees instead they were husband and wife owning the entity business as partners f 2d pincite thus the court considered the effect of the convenience_of_the_employer rule and determined that it had no effect because the taxpayers could not have employed themselves see also robinson supra pincite for a more recent case taking a similar position on this issue see 845_fsupp_1505 d wyo in dilts the court held that the owner of an s_corporation was not entitled to an exclusion under sec_119 because the court could not fathom any substantive reasons why the owners of a subchapter_s_corporation should be entitled to such exclusions while their neighbors sole proprietors would not be entitled the same exclusions id pincite thus since revenue_ruling was issued in the courts have resolved this issue in a manner consistent with the service’s position the service’s position remains that personal living_expenses of a taxpayer living at a hotel owned by the taxpayer must be eliminated from the costs and expenses of operating the hotel moreover because a taxpayer cannot be an employee of the taxpayer’s sole_proprietorship sec_119 of the code does not cause such expenses to be deductible nor does sec_119 cause the value of meals_and_lodging to be excludable from taxpayer’s gross_income please call if you have any further questions jerry e holmes chief branch employee_benefits and exempt_organizations
